Exhibit 10.1

AIR PRODUCTS AND CHEMICALS, INC.

LONG-TERM INCENTIVE PLAN

Amended and Restated as of

October 1, 2014

TABLE OF CONTENTS

 

         Page  

1.

  Purposes of the Plan      1   

2.

  Administration of the Plan      1   

3.

  Eligibility for Participation      2   

4.

  Shares of Stock Subject to the Plan      3   

5.

  Awards      3   

6.

  Stock Options      4   

7.

  Stock Appreciation Rights      7   

8.

  Restricted Shares      8   

9.

  Deferred Stock Units      9   

10.

  Other Stock Awards      11   

11A.

  Change in Control – Awards Granted before October 1, 2014      11   

11B.

  Change in Control – Awards Granted after October 1, 2014      12   

12.

  Dilution and Other Adjustments      15   

13.

  Miscellaneous Provisions      16   

14.

  Definitions.      18   

15.

  Amendments and Termination; Requisite Shareholder Approval      22   

16.

  Effective Date, Amendment and Restatement, and Term of the Plan      23   



--------------------------------------------------------------------------------

1. Purposes of the Plan

The purposes of this Plan are: (i) to provide long-term incentives to those
executives or other key employees who are either in a position to contribute to
the long-term success and growth of Air Products and Chemicals, Inc. (the
“Company”) and Participating Subsidiaries, or who have high potential for
assuming greater levels of responsibility or who have demonstrated their
critical importance to the operation of their organizational unit; (ii) to
assist the Company and Participating Subsidiaries in attracting and retaining
nonemployee directors (“Eligible Directors”), executives and other key employees
with experience and ability; and (iii) to associate more closely the interests
of such directors, executives and other key employees with those of the
Company’s shareholders.

2. Administration of the Plan

(a) Employee Awards. With regard to Plan Awards granted to employees (“Employee
Awards”), the Plan shall be administered by the Management Development and
Compensation Committee of the Company’s Board of Directors (the “Board”) or such
other committee thereof consisting of such members (not less than three) of the
Board as are appointed from time to time by the Board (the “Committee”), each of
the members of which, at the time of any action under the Plan, shall be (i) a
“non-employee director” as then defined under Rule 16b-3 under the Act (or
meeting comparable requirements of any successor rule relating to exemption from
Section 16(b) of the Act), (ii) an “outside director” as then defined under Code
Section 162(m) and (iii) an “independent director” as then defined under the
rules of the New York Stock Exchange (or meeting comparable requirements of any
stock exchange on which the Company’s Common Stock may then be listed).

(b) Director Awards. With regard to Plan Awards granted to Eligible Directors
(“Director Awards”), the Plan shall be administered by the Board.

(c) Powers of the Committee and Board. As used herein, the term “Administrator”
shall mean the Committee with respect to Employee Awards and the Board with
respect to Director Awards. The Administrator shall have all necessary powers to
administer and interpret the Plan, including authority to adopt such rules,
regulations, agreements, and instruments for the administration of the Plan as
the Administrator deems necessary or advisable. The Administrator’s
interpretations of the Plan and all action taken and determinations made by the
Administrator pursuant to the powers vested in it hereunder shall be conclusive
and binding on all parties concerned, including the Company, its shareholders
and any director or employee of the Company or any Subsidiary.

(i) Powers of the Committee include exclusive authority (within the limitations
described and except as otherwise provided in the Plan) to select the employees
or determine classes of employees to be granted Awards under the Plan; to
determine the aggregate amount, type, terms, and conditions applicable to the
Awards to be made to eligible employees and shares of Common Stock issued
pursuant thereto; and to determine the time when Awards will be granted. The
Committee may take into consideration recommendations from the appropriate
officers of the Company and of

 

1



--------------------------------------------------------------------------------

each Participating Subsidiary with respect to making the foregoing
determinations as to Plan awards, administration, and interpretation.
Notwithstanding any other provision of the Plan to the contrary, the Committee
may delegate to appropriate Company officers its authority to take all final
action with respect to granting and administering Plan Awards granted to
Participants who are at the time of such action not members of the Board or
“officers” within the meaning of Rule 16a-1(f) of the Act, including without
limitation selecting executives and key employees to whom such Awards will be
granted; determining the amount of any such Awards to be made; and taking all
action on behalf of the Company with respect to administering, vesting of, and
paying such Awards; provided, however, that (i) all such Awards shall be granted
within the limitations and subject to the terms and conditions required by the
Plan and established by the Committee and subject to the Committee’s
interpretations of the Plan; (ii) the aggregate of such Awards granted under the
Plan for or with respect to a given Fiscal Year shall not, when added to the
Awards approved by the Committee for granting to individuals who are “officers”
within the meaning of Rule 16a-1(f) of the Act for or with respect to the same
Fiscal Year, exceed the total amount of Awards approved by the Committee for or
with respect to such Fiscal Year; (iii) only the Committee may grant Awards of
restricted or unrestricted shares; and (iv) any action with respect to such
Awards taken because of or in connection with a Change in Control of the Company
or as contemplated by Section 12 shall be taken by the Committee. With respect
to matters delegated in accordance with the foregoing, the term “Committee” as
used herein shall mean the delegate.

(ii) The Board has exclusive authority to determine the amount, type, timing,
terms, and conditions of Awards to be provided to Eligible Directors under the
Plan by resolution, including by adoption of programs specifying timing,
amounts, terms, and conditions of Plan Awards to be made annually or otherwise
regularly without further action by it. The Corporate Governance and Nominating
Committee shall recommend to the Board the amount, type, timing, terms, and
conditions of grants to Eligible Directors. Notwithstanding any provision of the
Plan to the contrary, the Board may delegate to appropriate Company officers or
to a Committee of the Board authority to take all final action with respect to
granting and administering Plan awards to Eligible Directors, including
administering and taking all action on behalf of the Company with respect to
vesting and payment of Awards. With respect to matters so delegated, the term
“Board,” as used herein, shall mean the delegate.

3. Eligibility for Participation

Participation in the Plan shall be limited to (i) Eligible Directors and
(ii) executives or other key employees (including officers and directors who are
also employees) of the Company and its Participating Subsidiaries selected on
the basis of such criteria as the Committee may determine. As used herein, the
term “employee” shall mean any person employed full time or part time by the
Company or a Participating Subsidiary on a salaried basis, and the term
“employment” shall mean full-time or part-time salaried employment by the
Company or a Subsidiary.

 

2



--------------------------------------------------------------------------------

4. Shares of Stock Subject to the Plan

(a) The shares that may be subject to Awards granted under the Plan on or after
January 24, 2013 shall not exceed in the aggregate 4,000,000 shares of Common
Stock, plus the sum of (i) the number of shares authorized for Awards under the
Plan prior to January 24, 2013 but not, as of such date, delivered pursuant to
an Award or subject to an outstanding Award, and (ii) the number of shares
subject to Awards granted under the Plan prior to January 24, 2013 and then
outstanding which are not delivered because the Award expires, is forfeited, or
terminates unexercised or because payment under the Award is made in cash. No
more than 20% of the cumulative shares of Common Stock subject to Awards granted
on or after October 1, 2001 may be used for restricted shares, deferred stock
units or other Awards providing for the acquisition of the shares for a
consideration less than the Fair Market Value of the shares as of the date of
grant.

(b) For purposes of applying the limit in subsection (a):

(i) Any share subject to a Plan Award which is not delivered because the Award
expires, is forfeited, or terminates unexercised, or because payment under the
Award is made in cash, shall not be considered as having been issued or
delivered for purposes of the limitations under the preceding sentences and may
again be subject to an award subsequently granted under the Plan;

(ii) Any stock appreciation right Award delivered in Common Stock shall be
counted as use of a number of shares equal to the number of stock appreciation
rights exercised, rather than the number of shares delivered;

(iii) Shares tendered by Participants as full or partial payment to the Company
of the purchase price of shares subject to a stock option upon exercise of the
option shall not become available for Awards under the Plan;

(iv) Shares withheld by or otherwise remitted to the Company to satisfy a
Participant’s tax withholding obligations with respect to Awards under the Plan
shall not become available for Awards under the Plan;

(v) Shares subject to a Stock Option, which would have been issued upon the
exercise of the Stock Option, but are instead withheld to cover the exercise
price of the Stock Option in a Net Exercise as described in Section 6(c)(ii),
shall not become available for Awards under the Plan; and

(vi) Shares repurchased by the Company with the proceeds of Stock Option
exercises shall not become available for Awards under the Plan.

5. Awards

(a) Awards granted to employee Participants or Eligible Directors under the Plan
may be of the following types: (i) Stock Options, (ii) Restricted Shares,
(iii) Deferred Stock Units,

 

3



--------------------------------------------------------------------------------

and/or (iv) Other Stock Awards. Employee Participants may also be granted Stock
Appreciation Rights. Awards may be granted singly, in combination, or in tandem
as determined by the Administrator in its sole discretion.

(b) Each Award under the Plan shall be evidenced by an award agreement (as such
may be amended from time to time) that sets forth the terms, conditions,
restrictions, or limitations applicable to the Award (“Award Agreement”),
including, but not limited to, the provisions governing vesting, exercisability,
payment, forfeiture, and termination of employment in the case of employee
Participants, all or some of which may be incorporated by reference into one or
more other documents delivered or otherwise made available to a Participant in
connection with an Award. More than one type of Award may be covered by the same
Agreement. The Administrator need not require the execution of such document by
the Participant, in which case acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions,
or limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines and practices of the Company in effect from time to
time. Except where otherwise required by law, Award Agreements may be delivered
electronically.

6. Stock Options

Stock Options granted to eligible employees under the Plan may be either
Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Committee at the time of grant and specified in the Award Agreement. All Stock
Options granted to Eligible Directors under the Plan shall be Nonstatutory Stock
Options.

(a) Exercise Price. The purchase price per share of Common Stock covered by each
Stock Option shall be determined by the Administrator but shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such Stock Option.

(b) Shares Covered. The Administrator will determine, absolutely or by formula,
the number of shares of Common Stock subject to each Stock Option. In no event
shall the number of shares subject to Stock Options (and any related Stock
Appreciation Rights) granted to any Participant in any Fiscal Year exceed
1,000,000, subject to adjustment as provided in Section 12.

(c) Terms Generally Applicable to all Stock Options. Except as otherwise
determined by the Administrator and reflected in the applicable Award Agreement
or an amendment thereto, Stock Options shall be granted on the following
additional terms and conditions (and such other terms and conditions that the
Administrator may establish which are consistent with the Plan and applicable
law):

(i) Term and Exercise Dates. The Administrator shall fix the term during which
each Stock Option may be exercised, but no Stock Option shall be exercisable
after the tenth anniversary of its date of grant, and no employee Stock Option
shall be exercisable prior to one year from its date of grant, except as
otherwise provided in Section 11A or 11B. Employee Stock Options shall become
exercisable in installments: one-third of the shares subject to such Stock
Option may be purchased commencing on the first, second, and third one year
anniversaries of the date of grant. Eligible Director Stock Options shall be
exercisable commencing six months from the date of grant.

 

4



--------------------------------------------------------------------------------

(ii) Exercise. A Participant wishing to exercise his or her Stock Option in
whole or in part shall give written notice of such exercise to the Company,
accompanied by full payment of the purchase price. The date of receipt of such
notice (including by facsimile transmission) and payment shall be the “Exercise
Date” for such Stock Option or portion thereof; provided, however, that if the
Participant engages in a simultaneous Stock Option exercise and sale of shares
of Common Stock, the Exercise Date shall be the date of sale of the shares
purchased by exercising such Stock Option. No partial exercise of a Stock Option
may be made for less than 100 shares of Common Stock. To the extent and on such
terms as the Administrator specifies, a Nonstatutory Stock Option may also be
exercised by a Net Exercise. In a Net Exercise of an Option, the Company will
not require a payment of the exercise price of the Option from the Participant
but will reduce the number of shares of Common Stock issued upon the exercise of
the Option by the smallest number of whole shares that has an aggregate Fair
Market Value equal to or in excess of the aggregate exercise price for the
shares covered by the Option exercised; and under this method the excess of the
Fair Market Value of the shares shall be paid to the Participant, or may be used
to satisfy tax withholding obligations.

(iii) Payment. The purchase price of shares to be purchased upon exercise of any
Option shall be paid in full at the time of exercise of the Stock Option: (A) by
cash payment; (B) by tendering (either actually or by attestation), on such
terms and conditions as the Administrator may specify, shares of Common Stock
owned by the Participant having a Fair Market Value on the Exercise Date equal
to the purchase price of such shares; (C) by a combination of cash payment and
tendering (as described in the foregoing) of Common Stock having a Fair Market
Value on the Exercise Date equal to the portion of such purchase price not paid
in cash; or (D) subject to any administrative rules from time to time adopted by
the Administrator for administering Stock Option exercises, by delivery
(including by facsimile transmission) of an irrevocable exercise notice coupled
with irrevocable instructions to a designated broker to simultaneously sell all
or a portion of the underlying shares of Common Stock and deliver to the
Company, on the settlement date, the portion of the proceeds representing the
exercise price (and any taxes to be withheld).

(iv) Termination of Services or Death.

(A) In the event an employee Participant ceases to be employed due to
Retirement, Disability, or death, his or her Stock Options shall continue to be
or become exercisable following such cessation of employment as if the
Participant had continued to be an active employee and such Stock Options may be
exercised by the Participant or, in the event of death, his or her Designated
Beneficiary on the same terms and conditions as would have applied to such
Participant had such Participant continued to be an active employee; provided
that, except as otherwise determined by the Committee, Stock Options whose date
of grant is less than one year from the date of such cessation of employment
shall be forfeited.

 

5



--------------------------------------------------------------------------------

(B) Except as provided in clause (A) of this Paragraph 6(c)(iv), if an employee
Participant’s employment with the Company or Subsidiary terminates for any
reason other than for Cause, any of his or her outstanding Stock Options that
are not exercisable as of the date employment terminates shall be forfeited, and
any of such Participant’s outstanding Stock Options that are exercisable as of
the date employment terminates shall remain exercisable in accordance with their
terms for 90 days after the date of termination and thereafter shall be
forfeited. Notwithstanding the foregoing, if the Participant’s termination was
an involuntary termination due to actions necessitated by business conditions,
including, without limitation, job elimination, workforce reduction, divestiture
or plant closing, and the termination is not a Retirement, any of the
Participant’s Stock Options that are exercisable on the date of termination of
employment shall remain exercisable in accordance with their terms for 180 days
after the date of termination and thereafter shall be forfeited.

(C) In the event an Eligible Director ceases to be a director due to Retirement,
Disability, or death, his or her Stock Options shall continue to be or become
exercisable as if the Eligible Director had continued to be a director and such
stock options may be exercised by the director or, in the event of death, his or
her Designated Beneficiary on the same terms and conditions as would have
applied to such director had such eligible director continued to serve on the
Board. Except as otherwise provided by the Board in the applicable Award
Agreement or amendment thereto, in the event an Eligible Director ceases to be a
director other than due to Retirement, Disability, or death, his or her Stock
Options shall become exercisable in accordance with their terms and be
exercisable until two years following the Director’s last day of service and
thereafter shall be forfeited.

(D) No provision of this Paragraph 6(c) (iv) shall be deemed to permit the
exercise of any Stock Option after the expiration of the normal stated term of
such Stock Option.

(d) Additional Terms Applicable to Incentive Stock Options

(i) Exercise Price. If an Incentive Stock Option is granted to an employee who,
on the date of grant, owns stock possessing more than 10% of the total combined
voting power of all outstanding classes of stock of the Company or any
affiliate, the purchase price per share under such Incentive Stock Option shall
be at least 110% of the Fair Market Value of a share of Common Stock on the date
of grant of such Incentive Stock Option, and such Incentive Stock Option shall
not be exercisable after the expiration of five years from its date of grant.

(ii) Shares Covered. The aggregate Fair Market Value, determined on the date of
grant, of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan and all other plans of the Company and any predecessor, parent,
subsidiary or affiliate) shall not

 

6



--------------------------------------------------------------------------------

exceed $100,000 (as such figure may be adjusted under Code Section 422(d)). If
the aggregate Fair Market Value, determined on the date of grant, of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under this Plan and all
other plans of the Company and any predecessor, parent, subsidiary, or
affiliate) exceeds the limitation described in the preceding sentence, that
portion of the Incentive Stock Option that does not exceed the applicable dollar
limit shall be an Incentive Stock Option and the remainder shall be a
Nonqualified Stock Option, and in all other respects the terms of the original
Award Agreement shall remain in full force and effect. If the limitation of this
paragraph is exceeded, the determination of which Stock Options shall be
Incentive Stock Options and which Stock Options shall be Nonqualified Stock
Options shall be made in accordance with the ordering rules prescribed in the
Code. For the avoidance of doubt, if the exercise date of Incentive Stock
Options is accelerated upon a Change in Control as provided for in Section 11A
or 11B and the provisions regarding the $100,000 limitation are exceeded, the
treatment described above shall apply.

7. Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to employees either alone, or
in conjunction with, and related to previously or concurrently granted Stock
Options and/or other Plan Awards. Except as otherwise determined by the
Committee and reflected in the applicable Award Agreement or an amendment
thereto, all Stock Appreciation Rights shall be granted on the following terms
and conditions (and such other terms and conditions that the Committee may
establish which are consistent with the Plan and applicable law):

(a) Number of Rights. The Committee shall determine, absolutely or by formula,
the number of Stock Appreciation Rights which shall be granted. As to any Stock
Appreciation Rights granted in tandem with a Stock Option, such number shall not
be greater than the number of shares which are then subject to the related Stock
Option, and the number of such Stock Appreciation Rights will be reduced on a
one-for-one basis to the extent that shares under the related Stock Option are
purchased. In no event shall the number of Stock Appreciation Rights granted to
any Participant in any Fiscal Year (excluding Stock Appreciation Rights granted
in tandem with a Stock Option, which shall be subject to the limitation in
Subsection 6(b)), exceed 1,000,000, subject to adjustment as provided in
Section 12.

(b) Exercise. Stock Appreciation Rights shall entitle the Participant to receive
upon exercise, without any payment to the Company, an amount of cash and/or a
number of shares determined and payable as provided in Subsection 7(c). Except
as otherwise determined by the Committee and reflected in the applicable Award
Agreement or amendment thereto, Stock Appreciation Rights shall be exercisable
to the extent and upon the same conditions that Stock Options are exercisable
under Subsection 6(c). A Participant wishing to exercise Stock Appreciation
Rights shall give written notice of such exercise to the Company. The date of
receipt of such notice shall be the “Exercise Date” for such Stock Appreciation
Rights. Promptly after the Exercise Date, the Company shall pay and/or deliver
to the Participant the cash and/or shares to which he or she is entitled.

 

7



--------------------------------------------------------------------------------

(c) Amount of Cash and/or Number of Shares. Except as otherwise provided in
Section 11A or 11B, the amount of the payment to be made upon exercise of Stock
Appreciation Rights shall be determined by multiplying (i) that portion of the
total number of shares as to which the Participant exercises the Stock
Appreciation Rights award as of the Exercise Date, by (ii) 100% of the amount by
which the Fair Market Value of a share of Common Stock on the Exercise Date
exceeds the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Rights were granted. The Committee may make payment in cash or
partly in cash and partly in Common Stock, all as determined by the Committee in
its sole discretion. To the extent that payment is made in Common Stock, the
number of shares to be paid shall be determined by dividing the amount of such
payment by the Fair Market Value of a share of Common Stock on the Exercise
Date. No fractional shares shall be issued, but instead the Participant shall be
entitled to receive a cash adjustment equal to the same fraction of the Fair
Market Value on the Exercise Date.

(d) Termination of Employment or Death. In the event that a recipient of Stock
Appreciation Rights ceases to be employed by the Company or a Subsidiary by
reason of Retirement, Disability or death, his or her Stock Appreciation Rights
shall continue to be or become exercisable following such termination of
employment to the extent and upon the same conditions that a Stock Option is
exercisable under paragraph 6(c) (iv). In the event a recipient of Stock
Appreciation Rights ceases to be employed by the Company or a Subsidiary for a
reason other than Retirement, Disability or death, his or her Stock Appreciation
Rights shall automatically terminate.

8. Restricted Shares

The Administrator may grant Restricted Share awards to Participants on the
following terms and conditions (and/or such other conditions as are consistent
with the Plan and applicable law):

(a) Restrictions. Restricted Shares shall be granted subject to such
restrictions on the full enjoyment of the Shares as the Administrator shall
specify in the applicable Award Agreement; which restrictions may be based on
the passage of time, satisfaction of performance criteria, or the occurrence of
one or more events; and shall lapse separately or in combination upon such
conditions and at such time or times, in installments or otherwise, as the
Administrator shall specify in the applicable Award Agreement. Except for
limited circumstances determined by the Administrator and specified in the
applicable Award Agreement, including but not limited to special recruitment or
retention awards, death, Disability, or Retirement, Restricted Shares shall have
a restriction period of not less than three years; provided that, Restricted
Shares shall have a minimum restriction period of one year if lapse of the
restriction is based on performance criteria. In no event shall the number of
Restricted Shares granted to any Participant in any Fiscal Year exceed 100,000,
subject to adjustment as provided in Section 12.

(b) Dividends; Rights; Voting. While any restriction applies to any
Participant’s Restricted Shares, (i) unless the Administrator provides otherwise
in the applicable Award Agreement, the Participant shall receive the dividends
paid on the Restricted Shares and shall not be required to return those
dividends to the Company in the event of the forfeiture of the

 

8



--------------------------------------------------------------------------------

Restricted Shares, (ii) the Participant shall receive the proceeds of the
Restricted Shares in any stock split, reverse stock split, recapitalization, or
other change in the capital structure of the Company, which proceeds shall
automatically and without need for any other action become Restricted Shares and
be subject to all restrictions then existing as to the Participant’s Restricted
Shares, and (iii) the Participant shall be entitled to vote the Restricted
Shares.

(c) Transfer of Restricted Shares. While any restriction applies to the
Restricted Shares, the Participant shall not have the right to sell, transfer,
assign, convey, pledge, hypothecate, grant any security interest in or mortgage
on, or otherwise dispose of or encumber any shares of Restricted Shares or any
interest therein.

(d) Evidence of Share Ownership. The Restricted Shares will be book-entry shares
only unless the Administrator decides to issue certificates to evidence shares
of the Restricted Shares. Any stock certificate(s) representing the Restricted
Shares that is so issued to a Participant shall bear an appropriate legend
describing the restrictions to which the shares are subject.

9. Deferred Stock Units

The Administrator may grant Deferred Stock Units to Participants on the
following terms and conditions (and/or such other terms and conditions that the
Administrator may establish which are consistent with the Plan and applicable
law):

(a) Number, Value, and Manner of Payment of Deferred Stock Units. Each Deferred
Stock Unit shall be equivalent in value to one share of Common Stock and,
subject to satisfaction of any applicable performance conditions, shall entitle
the Participant to receive from the Company at the end of the deferral period
(the “Deferral Period”) applicable to such Unit the value at such time of each
Unit. Except as otherwise determined by the Administrator, Deferred Stock Units
shall be granted without payment of cash or other consideration to the Company
but in consideration of services performed for or for the benefit of the Company
or a Participating Subsidiary by such Participant. Deferred Stock Units may be
conditioned on the satisfaction of performance conditions. Payment of the value
of Deferred Stock Units may be made by the Company in shares of Common Stock,
cash or both as determined by the Administrator. If paid in Common Stock, the
Participant shall receive a number of shares of Common Stock equal to the number
of matured or earned Deferred Stock Units; and if paid in cash, the Participant
shall receive, for each matured Deferred Stock Unit, an amount equal to the Fair
Market Value of a share of Common Stock on the last day of the applicable
Deferral Period (except as otherwise provided in Section 11A or 11B). Upon
payment in respect of a Deferred Stock Unit, such Unit shall be canceled. In no
event shall the number of Deferred Stock Units granted to any Participant in any
Fiscal Year exceed 100,000, subject to adjustment as provided in Section 12.

(b) Deferral Period. Except as otherwise provided in Subsection 9(c), payments
in respect of Deferred Stock Units shall be made only at the end of the Deferral
Period applicable to such Units, the duration of which Deferral Period shall be
fixed by the Administrator at the time of grant of such Deferred Stock Units.
Except for limited circumstances determined by the Committee, including but not
limited to, special recruitment or retention awards, death, Disability or
Retirement, Deferral Periods for employee Participants shall not be less than
three

 

9



--------------------------------------------------------------------------------

years; provided that, Deferral Periods may be less than three years but not less
than one year if payment is conditioned on satisfaction of performance criteria.
Except as determined by the Board, Deferral Periods for director participants
shall end upon cessation of service as a director.

(c) Termination of Services or Death. Unless otherwise determined by the
Administrator and reflected in the applicable Award Agreement:

(i) in the case of Deferred Stock Units granted to employee Participants:

(A) If during a Deferral Period a Participant’s employment with the Company or a
Subsidiary is terminated for any reason other than Retirement, Disability or
death, such Participant shall forfeit his or her Deferred Stock Units which
would have matured or been earned at the end of such Deferral Period;

(B) In the event a Participant’s employment with the Company or a Subsidiary
terminates during a Deferral Period due to Retirement, Disability, or death,
such Participant, or his or her Designated Beneficiary in the event of death,
shall receive payment in respect of such Participant’s Deferred Stock Units
which would have matured or been earned at the end of such Deferral Period, at
such time and in such manner as if the Participant were still employed at the
end of the Deferral Period; and

(C) No payment in respect of Deferred Stock Units will be made in a manner that
would result in the Participant becoming subject to taxes or penalties under
Code Section 409A.

(ii) Deferred Stock Units granted to Eligible Directors shall not be forfeited
upon termination of service as a director.

(d) Payment of Deferred Stock Units. Payment of Deferred Stock Units shall be
made as soon as administratively feasible after such Awards become payable, but
in no event shall payment be after the later of (1) the date that is 2  1/2
months after the close of the Participant’s first taxable year in which the
Deferred Stock Units become payable, or (2) the date that is 2  1/2 months after
the close of the Company’s fiscal year in which the Deferred Stock Units become
payable; provided that payments in respect of Deferred Stock Units that
constitute deferred compensation under Code Section 409A shall be made in
compliance with Code Section 409A.

(e) Dividends. No cash dividends or equivalent amounts shall be paid on
outstanding Deferred Stock Units. However, the Administrator may specify that a
Deferred Stock Unit will accrue “Dividend Equivalents,” i.e., an additional
amount equal to the cash dividends, if any, which are paid with respect to an
issued and outstanding share of Common Stock during the period the Deferred
Stock Unit is outstanding. If Dividend Equivalents are to be included in an
employee Deferred Stock Unit Award, the Dividend Equivalents will be paid in
cash or shares of Common Stock at the time payment in respect of the Deferred
Stock Units is made. No Dividend Equivalents will be paid on a Deferred Stock
Unit Award that is forfeited as provided in subsection 9(c) or that is
conditioned on the satisfaction of performance conditions that are not

 

10



--------------------------------------------------------------------------------

met. The Administrator may also specify that the Dividend Equivalents will be
deemed to be reinvested in Common Stock. Dividend Equivalents which are deemed
reinvested shall be converted into additional Deferred Stock Units and payment
of the value of the Award shall include the value of such additional Units. No
interest shall be paid on a Dividend Equivalent or any part thereof.

(f) Director’s Elective Deferral of Fees. Eligible Directors may, under such
terms as may be determined by the Board, elect to defer compensation otherwise
payable to them and to receive such deferred compensation in the form of
Deferred Stock Units.

10. Other Stock Awards

The Administrator shall have the authority in its discretion to grant to
eligible Participants such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock as deemed by the Administrator to be consistent with the
purposes of the Plan, including, without limitation, purchase rights, shares
awarded without restrictions or conditions, or securities or other rights
convertible or exchangeable into shares of Common Stock. The Administrator shall
determine the terms and conditions, if any, of any Other Stock Awards made under
the Plan. In no event shall Other Stock Awards be granted to any Participant in
any Fiscal Year with respect to more than 100,000 shares of Common Stock (i.e.,
have a value greater than the value of 100,000 shares of Common Stock), subject
to adjustment as provided in Section 12.

11A. Change in Control – Awards granted before October 1, 2014

Following or in connection with the occurrence of a Change in Control, the
following provisions shall apply to Awards granted under the Plan prior to
October 1, 2014, notwithstanding any other provisions of this Plan or the Award
Agreement to the contrary:

(a) Acceleration and Exercisability of Stock Options and Stock Appreciation
Rights. All Stock Options and Stock Appreciation Rights shall automatically (and
without any action by the Administrator) become immediately exercisable in full
for the period of their remaining terms; provided, however, that the
acceleration of the exercisability of any Stock Option or Stock Appreciation
Right that has not been outstanding for a period of at least six months from its
respective date of grant shall occur on the first day following the end of such
six-month period.

(b) Cash Surrender of Stock Options and Stock Appreciation Rights.
Notwithstanding subsection 11A(a), all or a portion of outstanding Stock Options
or Stock Appreciation Rights may, at the discretion of the Board or Committee,
be required to be surrendered by the holder thereof for cancellation in exchange
for a cash payment for each such Stock Option or Stock Appreciation Right. The
cash payment received for each share subject to the Stock Option or Stock
Appreciation Right shall be 100% of the amount, if any, by which the Change in
Control Price exceeds the per share strike price of such Stock Option or Stock
Appreciation Right (as applicable). Any such payment shall be made as soon as
practicable but no later than 30 days after the Change in Control.

 

11



--------------------------------------------------------------------------------

(c) Reduction in Accordance with Plan. The number of shares covered by Stock
Options and Stock Appreciation Rights will be reduced on a one-for-one basis to
the extent related Stock Options or Stock Appreciation Rights are exercised, or
surrendered for cancellation in exchange for a cash payment, as the case may be,
under this Section 11A.

(d) Lapse of Restrictions on Restricted Shares. All restrictions applicable to
an outstanding award of Restricted Shares shall lapse immediately upon the
occurrence of a Change in Control regardless of the scheduled lapse of such
restrictions; provided that all or a portion of such Restricted Shares may, at
the discretion of the Board or Committee, be required to be surrendered by the
holder thereof for cancellation in exchange for a cash payment for each such
Restricted Share equal to 100% of the Change in Control Price. Such payment
shall be made as soon as practicable but no later than 30 days after the Change
in Control.

(e) Accelerated Payment of Deferred Stock Units. All outstanding Deferred Stock
Units which are not performance conditioned, together with any Dividend
Equivalents for the period for which such Deferred Stock Units have been
outstanding, shall become fully vested and shall be paid in full notwithstanding
that the Deferral Periods as to such Deferred Stock Units have not been
completed. All unearned Deferred Stock Unit Awards that are conditioned on the
satisfaction of performance conditions shall vest in an amount determined by
multiplying (A) the number of shares or units that would have been earned under
the Award at a target level of performance by (B) a fraction, the numerator of
which is the number of full months that shall have elapsed since the beginning
of the applicable performance period and the denominator of which shall be the
number of full months in such performance period. Payments of Deferred Stock
Units vested under this subparagraph shall be in Common Stock (or, at the
discretion of the Board or Committee, in cash equal to the Change in Control
Price multiplied by the number of Deferred Stock Units in respect of which the
payment is being made) and shall be made as soon as practicable but no later
than 30 days after the Change in Control. Notwithstanding the above, payments of
vested Deferred Stock Units that are subject to the requirements under Code
Section 409A will be made at the time provided in the applicable Award
Agreement.

11B. Change in Control – Awards Granted On or After October 1, 2014

The provisions of this Section 11B shall apply in the case of a Change in
Control with respect to Awards granted under the Plan on or after October 1,
2014, unless the Board or Committee shall specifically provide otherwise in the
Award Agreement or in the Deferred Compensation Program for Directors.

 

(a) Stock Options and Stock Appreciation Rights.

 

  (i)

Any Stock Option or Stock Appreciation Right may be exchanged by the Company or
the Surviving Entity in connection with a Change in Control for a Replacement
Award that satisfies the conditions of this paragraph 11B(a)(i). The Replacement
Award shall preserve the value of the Stock Option or Stock Appreciation Right
and vest and become exercisable on terms (including acceleration events) at
least as favorable as those applicable to the corresponding Award for which it
is being exchanged; and shall provide that, if within twenty-four (24) months of
such Change

 

12



--------------------------------------------------------------------------------

  in Control, the Participant’s employment with the Company or Surviving Entity
is terminated by the Company or Surviving Entity without Cause or by the
Participant for Good Reason, such Replacement Award, to the extent then
outstanding, shall become fully vested and exercisable upon such termination of
employment and shall remain exercisable throughout the remainder of its term;

 

  (ii) Any outstanding Stock Options and Stock Appreciation Rights, that are not
exchanged by the Company or the Surviving Entity for a Replacement Award, will
become immediately exercisable upon a Change in Control, and will remain
exercisable throughout the remainder of their term. Such vested Stock Options
and vested Stock Appreciation Rights may be settled, in the discretion of the
Administrator or pursuant to an agreement effecting the Change in Control, for
cash at the Change in Control Price (less the exercise price in the case of
Stock Options) as soon as practical but no later than 30 days after the Change
in Control. If the per share exercise price equals or exceeds the Change in
Control Price, such vested Stock Options and vested Stock Appreciation Rights
may be cancelled by the Company or the Surviving Entity.

 

(b) Restricted Shares, Deferred Stock Units and Other Stock Awards Without
Performance Conditions.

 

  (i) Any Restricted Share, Deferred Stock Unit, or Other Stock Award that is
not conditioned on the satisfaction of performance conditions may be exchanged
by the Company or the Surviving Entity in connection with the Change in Control
for a Replacement Award that satisfies the conditions of this paragraph
11B(b)(i). The Replacement Award shall have equivalent value to the Award for
which it is being exchanged, taking into account Dividend Equivalents where
applicable; shall vest on terms (including acceleration events) at least as
favorable as those applicable to the corresponding Award for which it is being
exchanged; and shall provide that, if within twenty four (24) months of such
Change in Control, the Participant’s employment with the Company or Surviving
Entity is terminated by the Company or Surviving Entity without Cause or by the
Participant for Good Reason, such Replacement Award, to the extent then
outstanding, shall be vested and shall be paid within 30 days of such
termination of employment, or, if made in restricted stock, become vested and
transferable upon such termination of employment.

 

  (ii) Any restriction periods, Deferral Periods or other restrictions imposed
on Restricted Shares, Deferred Stock Units and Other Stock Awards that are not
conditioned on the satisfaction of performance conditions and are not exchanged
by the Company or Surviving Entity for a Replacement Award will lapse, and such
Awards shall be fully vested and, in the case of Restricted Shares,
transferrable. Such vested Deferred Stock Units or Other Stock Awards, shall be
paid, within 30 days of the Change in Control, in shares of Common Stock or, at
the discretion of the Administrator, in cash equal to the Change in Control
Price multiplied by the number of Deferred Stock Units or Other Stock Awards,
together with any related Dividend Equivalents.

 

13



--------------------------------------------------------------------------------

  (iii) Notwithstanding the above, if payment of an Award or Replacement Award
in accordance with the above provisions of this subsection 11B(b) would cause
the imposition of an excise tax under Code Section 409A, then the Award or
Replacement Award shall vest but shall be paid only in compliance with its terms
and Code Section 409A.

 

(c) Performance Conditioned Restricted Shares, Deferred Stock Units and Other
Stock Awards.

 

  (i) Any performance conditioned Restricted Shares, Deferred Stock Unit, or
Other Stock Award may be exchanged by the Company or the Surviving Entity upon
Change in Control for a Replacement Award that satisfies the conditions of this
paragraph 11B(c)(i). The Replacement Award shall have equivalent value to the
Award for which it is being exchanged, taking into account Dividend Equivalents
when applicable, but shall not be subject to any performance conditions, and
instead shall be subject solely to the restrictions, if any, of the Award for
which it is being exchanged that are based on the passage of time. The number or
value of such Replacement Award shall be determined based on the assumed
achievement of all of the relevant performance objectives of the Award for which
it is being exchanged at their target levels. The Replacement Award shall
provide that, if within twenty four (24) months of such Change in Control the
Participant’s employment with the Company or the Surviving Entity is terminated
by the Company or Surviving Entity without Cause or by the Participant for Good
Reason, such Replacement Award, to the extent then outstanding, shall become
free of all contingencies, restrictions, and limitations and become vested and
transferable upon, and be paid within thirty days of such termination of
employment.

 

  (ii) The vesting of all performance conditioned Restricted Shares, Deferred
Stock Units, and Other Stock Awards that are not exchanged by the Company or
Surviving Entity for a Replacement Award will be accelerated as of the effective
date of a Change in Control, and such Awards shall be fully vested and, in the
case of Restricted Shares, transferrable. Such vested Deferred Stock Units or
Other Stock Awards shall be paid, within 30 days of the Change in Control, in
shares of Common Stock or cash in accordance with their terms, based on an
assumed achievement of all relevant performance objectives at target levels;
provided that, at the discretion of the Administrator, all such Awards may be
paid in cash in an amount calculated on the basis of the Change in Control
Price,

 

  (iii) Notwithstanding the foregoing, if payment of an Award or Replacement
Award in accordance with the above provisions of this subsection 11B(c) would
cause the imposition of an excise tax under Code Section 409A, then the Award or
Replacement Award shall vest and be nonforfeitable but shall be paid only in
compliance with its terms and Code Section 409A.

 

14



--------------------------------------------------------------------------------

(d) Cash Settlement of Awards.

Notwithstanding the foregoing provisions of this Section 11B,

 

  (i) In connection with a Change in Control, all or a portion of any
outstanding Award may, at the discretion of the Administrator, be required to be
surrendered by the holder thereof for cancellation in exchange for a cash
payment which shall be in an amount based upon the Change in Control Price to be
paid at the time of the Change in Control.

 

  (ii) If the Company is a party to an agreement that is reasonably likely to
result in a Change in Control, such agreement may provide for settlement of
outstanding Awards in cash in an amount based upon the Change in Control Price
to be paid at the time of the Change in Control.

 

  (iii) To the extent that Awards settle in shares of Common Stock upon a Change
in Control, such shares shall be entitled to receive, as a result of the Change
in Control transaction, the same consideration as the shares held by other
shareholders of the Company as a result of the Change in Control transaction.

12. Dilution and Other Adjustments

Notwithstanding any other provision of the Plan, in the event of any change in
the outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin off, combination, or exchange of
shares, a rights offering to purchase Common Stock at a price substantially
below Fair Market Value, or other similar corporate change, an equitable
adjustment shall be made so as to preserve, without increasing or decreasing,
the value of Plan Awards and authorizations, in (i) the maximum number or kind
of shares issuable or awards which may be granted under the Plan, (ii) the
amount payable upon exercise of Stock Appreciation Rights, (iii) the number or
kind of shares or purchase price per share subject to outstanding Stock Options,
(iv) the number or value, or kind of shares which may be issued in payment of
outstanding Stock Appreciation Rights, (v) the value and attributes of Deferred
Stock Units, (vi) the number or kind of shares subject to Restricted Share
Awards, (vii) the maximum number, kind or value of any Plan awards which may be
awarded or paid in general or to any one employee, (viii) the performance-based
events or objectives applicable to any Plan awards, (ix) any other aspect or
aspects of the Plan or outstanding Awards made thereunder as specified by the
Administrator, or (x) any combination of the foregoing. Such adjustments shall
be made as determined by the Administrator and shall be conclusive and binding
for all purposes of the Plan. Notwithstanding the foregoing sentence or any
other provision of this Plan to the contrary (but subject to the requirements
under Code Section 409A), the Board or Committee may, upon the occurrence of a
corporate change under this Section 12 or a Change in Control (i) make provision
for a cash payment to the holder of an outstanding Award in consideration for
the cancellation of such Award (including, in the case of outstanding Stock
Options or Stock Appreciation Rights, a cash payment to the holder of such Stock
Options or Stock Appreciation Rights in the amount equal to the excess, if any,
of the Change in Control Price with respect to the Common Stock subject to such
Stock Options or Stock Appreciation

 

15



--------------------------------------------------------------------------------

Rights over the aggregate exercise price of such Stock Options or Stock
Appreciation Rights), (ii) cancel and terminate any Stock Options or Stock
Appreciation Rights having a per share exercise price equal to, or in excess of,
the Fair Market Value of a share of Common Stock subject to such Stock Options
or Stock Appreciation Rights without any payment or consideration therefor or
(iii) make provision for a cash payment to the holder of an outstanding Award in
consideration for cancellation of such Award equal to the value of such Award
(such value to be determined by the Committee in its sole discretion based on
appropriate valuation models).

13. Miscellaneous Provisions

(a) No Shareholder Rights. Except as otherwise provided here, the holder of a
Plan Award shall have no rights as a Company shareholder with respect thereto
unless, and until the date as of which, shares of Common Stock are issued upon
exercise or payment in respect of such award.

(b) Transferability. Except as the Administrator shall otherwise determine in
connection with determining the terms of Awards to be granted or in accordance
with procedures adopted by the Administrator, no Award or any rights or
interests therein of the recipient thereof shall be assignable or transferable
by such recipient except upon death to his or her Designated Beneficiary, and
during the lifetime of the recipient, an Award shall be exercisable only by, or
payable only to such recipient or his or her guardian or legal representative.
In no event shall an Award be transferable for consideration.

(c) Securities Restrictions. No shares of Common Stock shall be issued,
delivered or transferred upon exercise or in payment of any Award granted
hereunder unless and until all legal requirements applicable to the issuance,
delivery or transfer of such shares have been complied with to the satisfaction
of the Administrator, and the Company, including, without limitation, compliance
with the provisions of the Securities Act of 1933, the Act and the applicable
requirements of the exchanges on which the Company’s Common Stock may, at the
time, be listed. The Administrator and the Company shall have the right to
condition any issuance of shares of Common Stock made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares as the
Administrator and/or the Company shall deem necessary or advisable as a result
of any applicable law, regulation or official interpretation thereof, and
certificates representing such shares may be legended to reflect any such
restrictions.

(d) Taxes. The Company shall have the right to deduct from all Awards hereunder
paid or any payment in respect of an Award, any federal, state, local or foreign
taxes required by law to be withheld. In the case of Awards to be distributed in
Common Stock, the Company shall have the right to require, as a condition of
such distribution, that the Participant or other person receiving such Common
Stock pay to the Company at the time of distribution thereof the amount of any
such taxes which the Company is required to withhold with respect to such Common
Stock or that the number of the units of the award be cancelled, or the number
of the shares of Common Stock to be distributed be reduced, by an amount with a
value equal to the value of such taxes required to be withheld.

 

16



--------------------------------------------------------------------------------

(e) No Employment Right. No employee or director of the Company or a Subsidiary
or other person shall have any claim or right to be granted an Award under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of the Company or a
Subsidiary or any director any right to continue as a director of the Company.
All Company and Subsidiary employees who have or may receive Awards under this
Plan are employed, except to the extent provided by law, at the will of the
Company or such Subsidiary and in accord with all statutory provisions.

(f) Stock to be Used. Distributions of shares of Common Stock upon exercise, in
payment or in respect of Awards made under this Plan may be made either from
shares of authorized but unissued Common Stock reserved for such purpose by the
Board or from shares of authorized and issued Common Stock reacquired by the
Company and held in its treasury, as from time to time determined by the
Committee, the Board, or pursuant to delegations of authority from either. The
obligation of the Company to make delivery of Awards in cash or Common Stock
shall be subject to currency or other restrictions imposed by any government.

(g) Expenses of the Plan. The costs and expenses of administering this Plan
shall be borne by the Company and not charged to any award or to any employee,
director or Participant receiving an Award. However, the Company may charge the
cost of any Awards that are made to employees of Participating Subsidiaries,
including administrative costs and expenses related thereto, to the respective
Participating Subsidiaries by which such persons are employed.

(h) Plan Unfunded. This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under this Plan and
payment of awards shall be subordinate to the claims of the Company’s general
creditors.

(i) Section 409A of the Code.

(i) If any provision of the Plan or an Award contravenes any regulations or
Treasury guidance promulgated under Code Section 409A agreement or could cause
an Award to be subject to the interest and penalties under Code Section 409A,
such provision of the Plan or Award shall be modified to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Code Section 409A. Moreover, any
discretionary authority that the Administrator may have pursuant to the Plan
shall not be applicable to an Award that is subject to Code Section 409A to the
extent such discretionary authority will contravene Section 409A or the
regulations or guidance promulgated thereunder.

(ii) Notwithstanding any provisions of this Plan or any Award Agreement granted
hereunder to the contrary, no acceleration shall occur with respect to any Award
(including awards granted prior to January 26, 2006) to the extent such
acceleration would cause the Plan or an Award granted hereunder to fail to
comply with Code Section 409A.

 

17



--------------------------------------------------------------------------------

(iii) Notwithstanding any provisions of this Plan or any applicable Award
Agreement to the contrary, no payment shall be made with respect to any Award
granted under this Plan (including Awards granted prior to January 26, 2006) to
a “specified employee” (as such term is defined for purposes of Code
Section 409A) prior to the six-month anniversary of the employee’s separation of
service to the extent such six-month delay in payment is required to comply with
Code Section 409A.

(j) Governing Law. This Plan shall be governed by the laws of the Commonwealth
of Pennsylvania and shall be construed for all purposes in accordance with the
laws of said Commonwealth except as may be required by the General Corporation
Law of Delaware or by applicable federal law.

14. Definitions

In addition to the terms defined elsewhere herein, the following terms as used
in this Plan shall have the following meanings:

“Act” shall mean the Securities Exchange Act of 1934 as amended from time to
time.

“Award” shall mean a grant of incentive compensation under the Plan in the form
of Stock Options, Restricted Shares, Deferred Stock Units, Stock Appreciation
Rights or Other Stock Awards.

“Cause” shall mean (a) documented failure of the Participant to substantially
perform his or her reasonable duties (other than any such failure due to
Disability), repeated acts of insubordination, dishonesty, performance of an
illegal act or material violation of Company policy or the Company’s Code of
Conduct or of an obligation to the Company; provided, that, if the Participant
has entered a change in control severance agreement with the Company specifying
the terms of the Participant’s severance upon a Change in Control, “Cause” shall
have the meaning provided therein upon a Change in Control.

“Change in Control” shall mean the first to occur of any one of the events
described below:

(i) Stock Acquisition. Any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Act), other than the Company or a corporation, a majority of
whose outstanding stock entitled to vote is owned, directly or indirectly, by
the Company, or a trustee of an employee benefit plan or trust sponsored solely
by the Company and/or such a corporation, is or becomes, other than by purchase
from the Company or such a corporation, the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company’s then outstanding voting securities;

(ii) Change in Board. During any period of two consecutive years, individuals
who at the beginning of such period were members of the Board of Directors cease
for any reason to constitute at least a majority of the Board of Directors,
unless the election

 

18



--------------------------------------------------------------------------------

or nomination for election by the Company’s shareholders of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period. Such a Change in
Control shall be deemed to have occurred on the date upon which the requisite
majority of directors fail to be elected by the shareholders of the Company;

(iii) Business Combination. Consummation of a reorganization, merger,
consolidation, or other corporate transaction involving the Company (a
“Transaction”), in each case, with respect to which the shareholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own more than 50 percent (50%) of the combined voting power of the
Company or other corporation resulting from such Transaction in substantially
the same respective proportions as such shareholders’ ownership of the voting
power of the Company immediately before such Transaction; or

(iv) Sale or Liquidation. The shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or a sale or disposition of
all or substantially all of the Company’s assets.

Notwithstanding the foregoing, if an Award, or amount payable with respect to an
Award, is “deferred compensation” for purposes of Code Section 409A, and if a
payment of such Award or amount would be accelerated or otherwise triggered upon
a “Change in Control,” then the forgoing definition is modified, to the extent
necessary to avoid the imposition of an excise tax under Code Section 409A, to
mean a “change in control event” as such term is defined for purposes of Code
Section 409A.

“Change in Control Price” shall mean (i) the highest tender or exchange offer
price paid or to be paid for Common Stock pursuant to the offer associated with
the Change in Control (such price to be determined by the Administrator from
such source or sources of information as it shall determine including, without
limitation, the Schedule 13D or an amendment thereto filed by the offeror
pursuant to Rule 13d-1 under the Act), or (ii) the price paid or to be paid for
Common Stock under an agreement associated with the Change in Control, as the
case may be, or (iii) if neither (i) nor (ii) apply, the Fair Market Value of a
share of Common Stock on the date of payment.

“Code” shall mean the Internal Revenue Code of 1986, and regulations thereunder,
as amended from time to time, or any successor thereto. References to particular
Code sections shall include successor provisions.

“Common Stock: means the Common Stock of the Company, par value $1.00.

“Deferred Stock Units” are rights to receive, at the end of a deferral period,
cash and/or Common Stock equivalent in value to one share of Common Stock for
each unit.

“Designated Beneficiary” shall mean the person or persons, if any, last
designated as such by the Participant on a form filed by him or her with the
Plan Record Keeper in accordance with

 

19



--------------------------------------------------------------------------------

such procedures as the Plan Record Keeper shall provide and, if there is no such
designation, shall be the person or persons most recently named as the
beneficiary or beneficiaries of life insurance provided to the Participant by
the Company or a Participating Subsidiary; and, if there is no such life
insurance beneficiary, shall be the person or persons designated in the
Participant’s will and, if the will is silent, shall be the estate of the
Participant.

“Disability” shall mean permanent and total disability of an employee or
director participating in the Plan as determined by the Administrator in
accordance with uniform principles consistently applied, upon the basis of such
evidence as the Administrator deems necessary and desirable. Notwithstanding the
foregoing, with respect to an Award that is subject to Code Section 409A, no
condition shall constitute a “Disability” for purposes of the Plan unless such
condition also constitutes a disability as defined under Section 409A.

“Fair Market Value” of a share of Common Stock of the Company on any date shall
mean an amount equal to the closing sale price for such date on the New York
Stock Exchange, as reported on the composite transaction tape, or on such other
exchange as the Administrator may determine. If there is no such sale price
quotation for the date as of which Fair Market Value is to be determined, the
previous trading date prior to such date for which there are reported sales
prices on the composite transaction tape shall be used. If there are no such
sale price quotations on or within a reasonable period both before and after the
date as of which Fair Market Value is to be determined, then the Administrator
shall in good faith determine the Fair Market Value of the Common Stock on such
date.

“Fiscal Year” shall mean the twelve-month period used as the annual accounting
period by the Company and shall be designated according to the calendar year in
which such period ends.

“Good Reason” shall mean a material reduction in the Participant’s base wage or
salary, benefits or incentive compensation opportunities. If a condition
constituting Good Reason arises, the Participant must provide the Company with
notice within 90 days of the initial existence of the condition and must provide
the Company with 30 days during which the Company may remedy the condition.
Notwithstanding the foregoing, if a Participant has entered a change in control
severance agreement with the Company, Good Reason shall have the meaning
provided therein.

“Incentive Stock Option” shall mean a Stock Option designated by the Committee
as an Incentive Stock Option which is intended to comply with the requirements
in Subsection (b) of Code Section 422 or any successor thereto so as to be
eligible for preferential income tax treatment under Code Section 421(a).

“Net Exercise” shall mean a method for settling Stock Options whereby, instead
of receiving a payment or tender by the Participant to cover the exercise price
of the Stock Option, the Company issues to the Participant the net shares of
Common Stock representing the difference between the aggregate Fair Market Value
of the shares of Common Stock covered by the Stock Option and the aggregate
exercise price of the Stock Option.

 

20



--------------------------------------------------------------------------------

“Nonstatutory Stock Option” shall mean a Stock Option which is not eligible for
preferential tax treatment under Code Section 421(a).

“Other Stock Awards” are Awards, in such form as the Board or Committee may
determine, that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to shares of Common Stock.

“Participant” shall mean, as to any Award granted under this Plan and for so
long as such Award is outstanding, the employee or director to whom such Award
has been granted.

“Participating Subsidiary” shall mean any Subsidiary designated by the
Administrator to participate in this Plan which Subsidiary requests or accepts,
by action of its board of directors or other appropriate authority, such
designation.

“Plan Record Keeper” shall mean, with respect to an Employee Participant,
Fidelity Stock Plan Services, LLC or such other person as shall be engaged by
the Company to perform recordkeeping services for the Plan and, if none, shall
be the Company; and, with respect to an Eligible Director, shall be the
corporate secretary of the Company.

“Replacement Award” means an award resulting from an exchange for an outstanding
Award described in Section 11B upon a Change in Control and meeting the
applicable conditions specified in Section 11B, provided that such award is
issued by a company (foreign or domestic) the majority of the equity of which is
listed under and in compliance with the domestic company listing rules of the
New York Stock Exchange or with a similarly liquid stock exchange which has
comparable standards to the domestic listing standards of the New York Stock
Exchange or NASDAQ.

“Restricted Shares” are shares of Common Stock awarded subject to restrictions
and to possible forfeiture upon the occurrence of specified events.

“Retirement” shall mean

(a) in the case of an employee Participant, separating from service with the
Company or a Subsidiary, on or after a customary retirement age for the
Participant’s location, with a fully vested right to begin receiving immediate
benefits under a retirement income plan sponsored or otherwise maintained by the
Company or a Subsidiary for its employees, or, in the absence of such a plan
being applicable to any Participant, as determined by the Committee in its sole
discretion; and

(b) in the case of an Eligible Director, resigning from serving as a director,
failing to stand for re-election as a director or failing to be re-elected as a
director, in each case after at least six (6) full years of service as a
director of the Company. More than six (6) months’ service during any twelve
(12) month period after a director’s first election by the shareholders to the
Board shall be considered as a full year’s service for this purpose.

 

21



--------------------------------------------------------------------------------

“Stock Appreciation Rights” are rights to receive cash and/or Common Stock
equivalent in value to the “spread” between (a) the Fair Market Value of a share
of Common Stock on the date the Stock Appreciation Right is exercised and
(b) the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right was granted.

“Stock Options” are rights to purchase Common Stock from the Company at a price
designated at the time of grant.

“Subsidiary” shall mean any domestic or foreign corporation, partnership,
association, joint stock company, trust or unincorporated organization
“affiliated” with the Company, that is, directly or indirectly, through one or
more intermediaries, “controlling”, “controlled by” or “under common control
with”, the Company. “Control” for this purpose means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities,
contract or otherwise.

“Surviving Entity” means the entity resulting from a Change in Control
(including, without limitation, an entity which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets or stock, either directly or through one or more subsidiaries).

15. Amendments and Termination; Requisite Shareholder Approval

The Board may at any time terminate or from time to time amend or suspend the
Plan in whole or in part in such respects as the Board may deem advisable in
order that Awards granted thereunder shall conform to any change in the law, or
in any other respect which the Board may deem to be in the best interests of the
Company; provided, however, that no amendment of the Plan shall be made without
shareholder approval if shareholder approval of the amendment is at the time
required by applicable law, or by the rules of the New York Stock Exchange or
any stock exchange on which Common Stock may be listed.

Notwithstanding any other provision of this Plan or any provision in an Award
Agreement, Section 11B may not be terminated, amended or modified on or after
the effective date of a Change in Control in a way that would adversely affect
any Award theretofore granted to a Participant in any material way, unless the
Participant gives his or her prior written consent to the termination, amendment
or modification.

The Board shall have the power to amend the Plan in any manner contemplated by
Section 12 or deemed necessary or advisable for Awards granted under the Plan to
qualify for the exemption provided by Rule 16b-3 (or any successor rule relating
to exemption from Section 16(b) of the Act), to qualify as “performance-based”
compensation under Code Section 162(m), or to comply with applicable law
including Code Section 409A, and any such amendment shall, to the extent deemed
necessary or advisable by the Board, be applicable to any outstanding Awards
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any Award Agreement. In the event of any such amendment to the
Plan, the holder of any Award outstanding under the Plan shall, upon request of
the Board and as a condition to the exercisability thereof, execute a conforming
amendment in the form prescribed by the Board to any Award Agreement relating
thereto within such reasonable time as the Board shall specify in such request.

 

22



--------------------------------------------------------------------------------

The Administrator may amend outstanding Award Agreements or otherwise modify
outstanding Plan Awards in a manner not inconsistent with the terms of the Plan;
provided, however, that, unless required by law, no action contemplated or
permitted by this Section 15 shall adversely affect any rights of Participants
or obligations of the Company to Participants with respect to any Award
theretofore made under the Plan without the consent of the affected Participant.

Notwithstanding the above, except in connection with a corporate transaction
involving the Company described in Section 12, repricing of Stock Options or
Stock Appreciation Rights shall not be permitted without shareholder approval.
For this purpose, a “repricing” means any of the following (or any other action
that has the same effect as any of the following): (A) changing the terms of a
Stock Option or Stock Appreciation Right to lower its exercise price; (B) any
other action that is treated as a “repricing” under generally accepted
accounting principles; and (C) repurchasing for cash or canceling a Stock Option
or Stock Appreciation Right at a time when its exercise price is greater than
the Fair Market Value of the underlying stock in exchange for another Award,
unless the cancellation and exchange occurs in connection with an event set
forth in Section 12.

16. Effective Date, Amendment and Restatement, and Term of the Plan

(a) This Plan, previously denominated the “Air Products and Chemicals, Inc. 1990
Long-Term Incentive Plan,” became effective for the Fiscal Year commencing
October 1, 1989 for awards to be made for the Fiscal Year commencing October 1,
1989 and for Fiscal Years thereafter and was continued in effect indefinitely
until terminated, amended, or suspended as permitted by its terms, following
approval by a majority of those present at the January 26, 1989 annual meeting
of shareholders of the Company and entitled to vote thereon. Following approval
by the holders of a majority of the shares of Common Stock of the Company
present at the January 25, 1996 annual meeting of shareholders of the Company
and entitled to vote thereon, the Plan was amended, restated, denominated the
“Air Products and Chemicals, Inc. 1997 Long-Term Incentive Plan”, and continued
in effect indefinitely for awards made for the Fiscal Year commencing October 1,
1996 and for Fiscal Years thereafter, until terminated, amended, or suspended as
permitted by its terms. Following approval by the holders of a majority of the
shares of Common Stock of the Company present at the January 25, 2001 annual
meeting of shareholders of the Company and entitled to vote thereon, the Plan
was amended, restated, denominated the “Air Products and Chemicals, Inc.
Long-Term Incentive Plan”, and continued in effect indefinitely for awards made
for the Fiscal Year commencing October 1, 2001 and for Fiscal Years thereafter,
until terminated, amended, or suspended as permitted by its terms. Following
approval by the holders of a majority of the shares of Common Stock of the
Company present at the January 23, 2003 Annual Meeting of Shareholders of the
Company and entitled to vote thereon, the Plan was amended, restated, and
continued in effect for awards made on or after January 23, 2003, until
terminated, amended, or suspended as permitted by its terms. Following approval
by the holders of a majority of the shares of Common Stock of the Company
present and entitled to vote at the January 26, 2006 Annual Meeting of
Shareholders, the Plan

 

23



--------------------------------------------------------------------------------

was amended, restated, and continued in effect for Awards made on or after
January 26, 2006, until terminated, amended, or suspended as permitted by its
terms. Following approval by the holders of a majority of the shares of Common
Stock of the Company present and entitled to vote at the January 28, 2010 Annual
Meeting of Shareholders, the Plan was amended, restated, and continued in effect
for Awards made on or after January 28, 2010, until terminated, amended, or
suspended as permitted by its terms.

(b) Following approval by a majority of the shareholders present and entitled to
vote thereon at the January 24, 2013 Annual Meeting of Shareholders, the Plan
was amended, restated and continued in effect until terminated, amended, or
suspended as permitted under Section 15; provided, however, that no Award shall
be granted under the Plan on or after January 24, 2023. This amendment and
restatement of the Plan shall apply to Awards made after January 24, 2013 except
as provided herein and except to the extent it would adversely affect the rights
of Participants with respect to Awards made prior to such date or be a “material
modification” of such Awards within the meaning of Code Section 409A, shall also
apply to Awards outstanding as of January 24, 2013.

 

24